Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Response to Amendment
The amendment filed 03/09/2021 has been entered. Claims 1, 2, 7, 8 and 19 are amended, claim 20 is cancelled and new claims 27 is added. Claims 13-18 were previously cancelled. Claims 1-12, 19 and 31-27 are pending in the application. 

Response to Arguments
Applicant’s amendment to claim 7 and arguments, see page 7 Remarks, filed on 03/09/2021, is not persuasive.  After reviewing applicant specification [0021-0022] and Fig. 2, the “modeling system” does not illustrate a clear structure. Therefore, 112(b) rejection is maintained. Examiner proposed to add “computer system” or “processor 
Applicant’s arguments and amendments to claims 1 and 7, see page 7-9 Remarks, filed on 03/09/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments and amendment to claim 19, see page 9 Remarks, filed on 03/09/2021, with respect to the rejection(s) of claim(s) 19 and 21-26 under 35 U.S.C. 103 have been fully considered and is not persuasive. Therefore, the rejection is maintained.

Examiner Recommendation
After reviewing applicant’s amendments and specification, examiner made proposed amendment as “determine minimum stress for each of the plurality of sediment layers based on a corresponding maximum void ratio and wherein the corresponding maximum void ratio is defined by the void ratio depositional maximum at the sea floor, the void ratio minimum residual at depth, vertical stress, and wherein the maximum void ratio ranges between the void ratio depositional maximum at the sea floor and the void ratio minimum residual at depth;”. This proposed amendment for claim 19 would incorporate the potential allowable subject matter and overcome 112(b) rejection. Applicant is encouraged to contact examiner for discussion.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “modeling system” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is 
Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims. Thus, the dependent claims recite the indefinite scope in the independent claims. 
Claims 7-12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-12, 19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites “the void ratio extrema comprise a void ratio depositional maximum at a sea floor” and “determining initial stress for each of the plurality of sediment layers, wherein the void ratio extrema are defined by the void ratio depositional maximum at the sea floor, the void ratio minimum residual at depth, vertical stress, and initial stress at the sea floor, and wherein the void ratio ranges between the void ratio at the sea floor and the void ratio minimum residual at depth".  There is insufficient antecedent basis for this limitation “the void ratio at the sea floor” in the claim. Examiner proposed to amend the limitation as “determining initial stress for each of the plurality of sediment layers, wherein the void ratio extrema are defined by the void ratio depositional maximum at the sea floor, the void ratio minimum residual at depth, vertical stress, and initial stress at the sea floor, and wherein the void the void ratio depositional maximum at the sea floor and the void ratio minimum residual at depth".  
Claim 19 recites “determining a minimum stress for each of the plurality of sediment layers based on the void ratio depositional maximum at the sea floor and the void ratio minimum residual at depth, wherein the minimum stress for each of the plurality of sediment layers is determined based on a corresponding maximum void ratio;” and claim 27 recites “wherein the maximum void ratio is defined by:
             
                e
                =
                
                    
                        1
                    
                    
                        4
                        (
                        
                            
                                e
                            
                            
                                0
                            
                        
                        -
                        
                            
                                e
                            
                            
                                r
                            
                        
                        )
                    
                
                
                    
                        l
                        o
                        g
                    
                    
                        10
                    
                    
                        2
                    
                
                
                    
                        
                            
                                
                                    
                                        σ
                                    
                                    
                                        0
                                    
                                
                            
                            
                                σ
                            
                        
                    
                
                +
                
                    
                        l
                        o
                        g
                    
                    
                        10
                    
                    
                
                
                    
                        
                            
                                
                                    
                                        σ
                                    
                                    
                                        0
                                    
                                
                            
                            
                                σ
                            
                        
                    
                
                +
                
                    
                        e
                    
                    
                        0
                    
                
            
        
where             
                e
            
         is the maximum void ratio,             
                
                    
                        e
                    
                    
                        0
                    
                
            
         is void ratio depositional at a sea floor,             
                
                    
                        e
                    
                    
                        r
                    
                
            
         is the void ratio minimum residual at depth,             
                
                    
                        σ
                    
                    
                
            
         is vertical stress,             
                
                    
                        σ
                    
                    
                        0
                    
                
            
         is the initial stress at the sea floor.” 
Examiner note that “minimum stress” is missing in claim 27. Therefore, examiner is unclear whether “the determination of the minimum stress for each of the plurality of sediment layers” is based on a combination of “the void ratio depositional maximum at the sea floor and the void ratio minimum residual at depth” and “a corresponding maximum void ratio;” or separately in claim 19. Clarification is needed.
Claim 27 recites the limitation "the initial stress at the sea floor".  There is insufficient antecedent basis for this limitation “the initial stress” in the claim.
 Therefore, the independent claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims. Thus, the dependent claims recite the indefinite scope in the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL: Definition and practical application of mudstone porosity-effective stress relationships, 2004), hereinafter Yang, in view of Cubrinovski et al (NPL: Maximum and minimum void ratio characteristics of sands, 2002), hereinafter Cubrinovski.
Claim 19. A method for generating a sediment model, the method comprising: 
Yang discloses determining a void ratio at depth for each of a plurality of sediment layers in a sediment column; 
Yang (page 153) “A variety of  empirical  equations have been developed to describe the mechanical compaction of mudstones, one of which is the simple equation which 

    PNG
    media_image1.png
    115
    361
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    57
    323
    media_image2.png
    Greyscale

In  these  equations,  [Symbol font/0x6A]  is  porosity,  e100   is  the  void  ratio  at 100 kPa effective stress and β is the slope of the linear relation between void ratio and the natural logarithm of vertical effective stress. Effective stress ([Symbol font/0x73]'v) is defined as the difference between total stress ([Symbol font/0x73]v) and pore fluid pressure (u). The form of equation (1) is such that void ratio is a linear function of the logarithmic value of effective stress.”
Equations 1-3 are used to determine void ratio for each of a plurality of sediment layers in a sediment column. Equations 1-3 are function of vertical stress (i.e. a plurality of sediment layers in a sediment column). 
See Figs 10 and 11 for example of a plurality of sediment layers in a sediment column.

    PNG
    media_image3.png
    434
    791
    media_image3.png
    Greyscale


Yang discloses determining a minimum stress for each of the plurality of sediment layers based on the void ratio at depth and wherein the minimum stress for each of the plurality of sediment layers is determined based on a corresponding maximum void ratio; 
Yang: (page 155) 

    PNG
    media_image4.png
    253
    567
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    682
    558
    media_image5.png
    Greyscale

Yang discloses generating a porosity model for each of the plurality of sediment layers based on the minimum stress; 
Yang: (page 158-159) “This section shows how mudstone pore pressures can be estimated directly from well log data using the porosity-effective stress relationships developed in this paper (equations (1), (23) and (24)). [correspond to porosity model based on the void ratio and the minimum stress] … The basic compaction equation (1) can be rearranged such that effective stress can be evaluated if the void ratio (e) is known and the compression coefficients e100 and fJ can  be estimated from the clay 
Fig 9 illustrate porosity model based on the void ratio extrema and the initial stress.

    PNG
    media_image6.png
    772
    662
    media_image6.png
    Greyscale

See Figs 10 and 11 for example of porosity of each of the plurality of sediment layers in a sediment column.
Yang discloses combining the porosity model of each of the plurality of sediment layers with measured data for each of the plurality of sediment layers.  
Yang: (page 156-157) “Differences between log porosity and measured porosity may be due to expansion as a result of unloading and/or shrinkage resulting from drying of samples at 105 °C for the purpose of measuring dry bulk densities. Measured  For North Sea samples: 

    PNG
    media_image7.png
    322
    566
    media_image7.png
    Greyscale
….
Yang does not appear to explicitly disclose a void ratio depositional maximum and a void ratio minimum residual
However, Cubrinovski discloses the void ratio extrema comprise a void ratio depositional maximum and a void ratio minimum residual; on (page 75 section Void Ratio Range) “By definition, the void ratio range specifies the difference between the void ratio of the loosest state and that of the densest state of a sand, (emax - emin), [correspond to the void ratio extrema comprise a void ratio depositional maximum and a void ratio minimum residual] and therefore it is indicative of the degree of possible variation in the packing of the sand. Alternatively, this variation in the packing of a sand can be expressed by the volumetric strain range [Symbol font/0x65]vr, or volumetric strain induced in the soil when densifying it from its loosest state (emax) [correspond to a void ratio depositional maximum] to the densest state (emin), 
    PNG
    media_image8.png
    73
    488
    media_image8.png
    Greyscale

Yang disclose data for each sediment layer at a sea floor and each sediment layer at depth on (page 156). These data is used in the equations of Cubrinovski to determine a void ratio depositional maximum of each sediment layer at a sea floor and is a void ratio minimum residual of each sediment layer at depth.  

Yang and Cubrinovski are analogous art because they are from the “same field of endeavor” geological analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Cubrinovski before him or her, to modify the analysis method of Yang to include the void ration range of Cubrinovski because this combination provide additional information that can be used in discriminating among different potentials of compressibility and contractiveness of cohesionless soils.
The suggestion/motivation for doing so would have been Cubrinovski (page 66) “The key feature of the void ratio range utilized in these correlations is that (emax - emin) reflects the overall grain composition and particle characteristics of cohesionless soils. In other words, (emax - emin) appears to embody the combined influence of the grain sizes and grain shapes of all fractions constituting a given soil.
Therefore, it would have been obvious to combine Cubrinovski with Yang to obtain the invention as specified in the instant claim(s).

Claim 21. The method of claim 19, Yang discloses wherein the void ratio depositional maximum of each sediment layer is a void ratio depositional maximum of each sediment layer at a sea floor, and wherein the void ratio minimum residual of each sediment layer is a void ratio minimum residual of each sediment layer at depth.  
Yang disclose data for each sediment layer at a sea floor and each sediment layer at depth on (page 156). These data is used in the equations of Cubrinovski to determine a void ratio depositional maximum of each sediment layer at a sea floor and is a void ratio minimum residual of each sediment layer at depth.  

    PNG
    media_image3.png
    434
    791
    media_image3.png
    Greyscale


Claim 22. The method of claim 19, further comprising: Yang discloses determining a critical porosity that corresponds to the void ratio depositional maximum for each of a plurality of sediment layers.  
Yang: (page 153) “A variety of  empirical  equations have been developed to describe the mechanical compaction of mudstones, one of which is the simple equation which 

    PNG
    media_image1.png
    115
    361
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    57
    323
    media_image2.png
    Greyscale

In  these  equations,  [Symbol font/0x6A]  is  porosity,  e100   is  the  void  ratio  at 100 kPa effective stress and β is the slope of the linear relation between void ratio and the natural logarithm of vertical effective stress. Effective stress ([Symbol font/0x73]'v) is defined as the difference between total stress ([Symbol font/0x73]v) and pore fluid pressure (u). The form of equation (1) is such that void ratio is a linear function of the logarithmic value of effective stress.”
Yang (page 157)

    PNG
    media_image9.png
    326
    593
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    470
    601
    media_image10.png
    Greyscale

Equations 3 and 22 and Fig 6 are used with the emax of Cubrinovski to determining a critical porosity that corresponds to the void ratio depositional maximum for each of a plurality of sediment layers.  

Claim 23. The method of claim 22, further comprising: Yang discloses determining a residual porosity that corresponds to the void ratio minimum residual for each of a plurality of sediment layers.  
Yang: (page 153) “A variety of  empirical  equations have been developed to describe the mechanical compaction of mudstones, one of which is the simple equation which is based on the effective stress principle established in soil mechanics (e.g. Terzhagi 1943; Skempton 1970; Burland 1990):

    PNG
    media_image1.png
    115
    361
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    57
    323
    media_image2.png
    Greyscale

In  these  equations,  [Symbol font/0x6A]  is  porosity,  e100   is  the  void  ratio  at 100 kPa effective stress and β is the slope of the linear relation between void ratio and the natural logarithm of [Symbol font/0x73]v) and pore fluid pressure (u). The form of equation (1) is such that void ratio is a linear function of the logarithmic value of effective stress.”
Yang (page 157)

    PNG
    media_image9.png
    326
    593
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    470
    601
    media_image10.png
    Greyscale

Equations 3 and 22 and Fig 6 are used with the emax of Cubrinovski to determining a residual porosity that corresponds to the void ratio minimum residual for each of a plurality of sediment layers.  

Claim 24. The method of claim 23, Cubrinovski discloses wherein the critical porosity is a porosity at which sediment in each sediment layer falls out of suspension, 
Cubrinovski: (page 66-67) “For single-sized spheres, the loosest possible packing [correspond to a porosity at which sediment in each sediment layer falls out of suspension] is illustrated in Fig. 2(a), with the corresponding maximum void ratio being defined as

    PNG
    media_image11.png
    61
    412
    media_image11.png
    Greyscale

Cubrinovski discloses wherein the residual porosity is a porosity at which grains in each sediment layer have been re-arranged to a maximum packing efficiency.  
Cubrinovski: (page 66-67) “On the other hand, the void ratio of the densest possible packing [correspond to a porosity at which grains in each sediment layer have been re-arranged to a maximum packing efficiency] is 
    PNG
    media_image12.png
    63
    429
    media_image12.png
    Greyscale


Claim 25. The method of claim 22, further comprising Yang discloses determining a vertical effective stress at the critical porosity.  
Yang: (page 153) “A variety of  empirical  equations have been developed to describe the mechanical compaction of mudstones, one of which is the simple equation which is based on the effective stress principle established in soil mechanics (e.g. Terzhagi 1943; Skempton 1970; Burland 1990):

    PNG
    media_image1.png
    115
    361
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    57
    323
    media_image2.png
    Greyscale

[Symbol font/0x6A]  is  porosity,  e100   is  the  void  ratio  at 100 kPa effective stress and β is the slope of the linear relation between void ratio and the natural logarithm of vertical effective stress. Effective stress ([Symbol font/0x73]'v) is defined as the difference between total stress ([Symbol font/0x73]v) and pore fluid pressure (u). The form of equation (1) is such that void ratio is a linear function of the logarithmic value of effective stress.”
Yang (page 157)

    PNG
    media_image9.png
    326
    593
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    470
    601
    media_image10.png
    Greyscale

Equations 1-3 and 22 and Fig 6 are used with the emax of Cubrinovski to determining a vertical effective stress at the critical porosity.  

Claim 26. The method of claim 25, further comprising Yang discloses generating the porosity model based on the critical porosity and the vertical effective stress.
Yang: (page 158-159) “This section shows how mudstone pore pressures can be estimated directly from well log data using the porosity-effective stress relationships developed in this paper (equations (1), (23) and (24)). [correspond to porosity model based on the critical porosity and the vertical effective stress] … The basic compaction equation (1) can be rearranged such that effective stress can be evaluated if the void ratio (e) is known and the compression coefficients e100 and fJ can  be estimated from the clay content of the mudstone: … In this work, equation (28) was calibrated for each well using porosities derived from the density log over well sections where the density log was clearly of high quality. The void ratio–depth profiles shown in Figures 10–13 are, thus, a mixture of the values derived from both the density and sonic logs.”

Allowable Subject Matter
Claims 1-12 are allowable over prior arts Yang et al (NPL: Definition and practical application of mudstone porosity-effective stress relationships, 2004), Cubrinovski et al (NPL: Maximum and minimum void ratio characteristics of sands, 2002), Martin et al (NPL: Sonic gradient index lens for aqueous applications, 2010), Yun et al (NPL: Instrumented pressure testing chamber for characterizing sediment cores recovered at in situ hydrostatic pressure, 2006) and Daigle et al (US 2014/0142853 A1)  if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b).


The following is a statement of reasons for the indication of allowable subject matter:
Yang et al (NPL: Definition and practical application of mudstone porosity-effective stress relationships, 2004) teaches the mudstone porosity-effective stress relationship using void ratio and measurement; 
Daigle et al (US 2014/0142853 A1) teaches a system that allow for rapid determination of whether clathrates should be expected to be present in specific sediment areas and provides a prospecting tool both for resource evaluation and geophysical modeling; 
Martin et al (NPL: Sonic gradient index lens for aqueous applications, 2010) teaches sonic gradient index measurement;
Yun et al (NPL: Instrumented pressure testing chamber for characterizing sediment cores recovered at in situ hydrostatic pressure, 2006) teaches core sampler; 
Cubrinovski et al (NPL: Maximum and minimum void ratio characteristics of sands, 2002) teaches maximum and minimum void ratio characteristics of sands and their potential use for material characterization.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 7:
determining initial stress for each of the plurality of sediment layers, wherein the initial stress is a function of the void ratio extrema, and wherein the void ratio extrema are defined by the void ratio depositional maximum at the sea floor, the void ratio minimum residual at depth, vertical stress, and initial stress at the sea floor, and wherein the void ratio ranges between the void ratio at the sea floor and the void ratio minimum residual at depth;
Claim 27:
wherein the maximum void ratio is defined by:
                 
                    e
                    =
                    
                        
                            1
                        
                        
                            4
                            (
                            
                                
                                    e
                                
                                
                                    0
                                
                            
                            -
                            
                                
                                    e
                                
                                
                                    r
                                
                            
                            )
                        
                    
                    
                        
                            l
                            o
                            g
                        
                        
                            10
                        
                        
                            2
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    σ
                                
                            
                        
                    
                    +
                    
                        
                            l
                            o
                            g
                        
                        
                            10
                        
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    σ
                                
                            
                        
                    
                    +
                    
                        
                            e
                        
                        
                            0
                        
                    
                
            
where                 
                    e
                
             is the maximum void ratio,                 
                    
                        
                            e
                        
                        
                            0
                        
                    
                
             is void ratio depositional at a sea floor,                 
                    
                        
                            e
                        
                        
                            r
                        
                    
                
             is the void ratio minimum residual at depth,                 
                    
                        
                            σ
                        
                        
                    
                
             is vertical stress,                 
                    
                        
                            σ
                        
                        
                            0
                        
                    
                
             is the initial stress at the sea floor.
in combination with the remaining elements and features of the claimed invention. 
                                                                                                                                                                                
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129